Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 8/30/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 10, section II of the remarks, filed 8/30/2021, with respect to independent claims 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 
With respect to independent claims 1 and 9, the prior art does not teach or suggest, “in response to receiving the indication that one or more data payloads have been written to the external device, reallocate, as free memory, memory of the second memory die containing the one or more data payloads,” in the claimed context.  While Velayuthaperumal teaches of returning a command completion indication to the controller, neither Velayuthaperumal, Laffin, nor the previously disclosed combination teaches of the claimed, “reallocate, as free memory, memory of the second memory die containing the one or more data payloads” occurring “in response to receiving the indication that one or more data payloads have been written to the external device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Krofcheck/Primary Examiner, Art Unit 2138